Exceptions overruled. This is an action of tort to recover for personal injuries suffered by the plaintiff when she fell on an allegedly unnatural accumulation of ice on the public sidewalk in front of the building controlled by the defendant. A jury returned a verdict for the plaintiff. The ease is here upon the plaintiff’s exception to the allowance of the defendant’s motion for entry of a verdict for the defendant under leave reserved. There was no error. On the evidence most favorable to the plaintiff no inference is warranted that the patch of ice on which she fell resulted from water gathered in an awning attached to the defendant’s store and discharged therefrom upon the sidewalk. The plaintiff’s exception has its basis in conjecture and therefore cannot be sustained. Lewis v. Steinberg, 347 Mass. 312. Jefferson v. L’Heureux, 293 Mass. 490.